UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7060


DEVONTAY D. MYLES,

                     Petitioner - Appellant,

              v.

DEPARTMENT OF PUBLIC SAFETY; ROY COOPER; SARAH LIAGUNO;
COMBINED RECORDS; TODD ISHEE; ERIK A. HOOKS; TIMOTHY D.
MOOSE; RICKIE R. BENNETT,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-hc-02006-M)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Devontay D. Myles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devontay D. Myles seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 petition without prejudice for failure to exhaust his state-court remedies.

The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Myles’ informal brief, we

conclude that Myles has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED

                                              2